DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims listed below are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,077,191(hereinafter ‘191). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are an obvious broadening of the patented claims.

Claim 1 - ‘191 sets forth a multimodal method of cancer cell destruction, the method comprising: interacting at least one nanostructure with at least one cancer cell, wherein the at least one nanostructure comprises a cluster of nanoparticles, and wherein the cluster comprises at least one core-shell magnetic nanosphere (CSMNS) nanoparticle and at least one capped gold nanoparticle (AuNP); applying optical irradiation induced temperature change to the at least one nanostructure; simultaneously applying an oscillating magnetic field to the at least one nanostructure, see claim 10 but does not set forth inducing a coupled hyperthermia and oxidative stress to destroy the at least one cancer cell through the simultaneous optical irradiation and oscillating magnetic field application, it is the position of the office that the induction of hyperthermia and oxidative stress is the inherent response of the nanostructure and the body in response to the simultaneous application of the optical irradiation and oscillating magnetic field and are inherently present in the method of claim 6 of ‘191. 

Claim 2 - see claim 7 of ‘191 which sets forth the simultaneous application of optical irradiation and oscillating magnetic field occur with an incubator-actuator device.

Claim 3 - see claim 8 of ‘191 which sets forth the oscillating magnetic field has an intensity of from about 0 Oe to about 150 Oe.

Claim 4 - see claim 9 of ‘191which sets forth the oscillating magnetic field has a frequency of from about 0 kHz to about 1,000 kHz.

Claim 5 - see claim 4 which sets forth the at least one CSMNS nanoparticle has a diameter of from about 50 nm to about 400 nm.  It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use nanoparticles having a diameter as set forth in claim 4 with the method of claim 7 because claim 7 does not set forth any specific size for the nanoparticles.  Such a combination would produce predictable results and have a high expectation of success.

Claim 6 - see claim 10 of ‘191 which sets forth the nanostructure comprises the at least one CSMNS nanoparticle at a concentration of from about 50 µg/ml to about 600 µg/ml.

Claim 12 - see claim 1 of ‘191 which sets forth a nanostructure comprising: a cluster of nanoparticles comprising: at least one core-shell magnetic nanosphere (CSMNS) nanoparticle and at least one capped gold nanoparticle (AuNP) with the obvious broadening of removing the cisplatin loaded nanoparticle.

Claim 13 - see claim 4 of ‘191 which sets forth the at least one CSMNS nanoparticle has a diameter of from about 50 nm to about 400 nm.
	
Claims 17 and 18 - see claim 3, which sets forth the at least one CSMNS nanoparticle comprises a polymer shell, capping material is polyvinylpyrrolidone.

Claim 20 - see claim 3 which sets forth, the at least one capped AuNP is capped with a material comprising at least one of polyvinylpyrrolidone (PVP), polyethylene glycol (PEG), poly(N-isopropylacrylamide)(PNIPAM), dextran, dimercaptosuccinic acid (DMSA) and combinations thereof.


Allowable Subject Matter
Claims 7-11, 14-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ivkov teaches nanoscale particles but does not teach a cluster including at least one core-shell magnetic nanosphere (CSMNS) nanoparticle and at least one capped gold nanoparticle (AuNP).
Hyde et al teaches photothermal metallic nanoparticles, see paragraph [0161] but does not teach a cluster of nanoparticles including at least one core-shell magnetic nanosphere (CSMNS) nanoparticle and at least one capped gold nanoparticle (AuNP).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791